UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-20908 PREMIER FINANCIAL BANCORP, INC. (Exact name of registrant as specified in its charter) Kentucky 61-1206757 (State or other jurisdiction of incorporation organization) (I.R.S. Employer Identification No.) 2883 Fifth Avenue Huntington, West Virginia 25702 (Address of principal executive offices) (Zip Code) Registrant’s telephone number(304) 525-1600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to filing requirements for the past 90 days.Yes þNo o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer, ”and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filero. Accelerated filero. Non-accelerated filero (Do not check if smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act).YesoNo þ. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practical date. Common stock, no par value, – 6,392,772 shares outstanding at May 1, 2008 PREMIER FINANCIAL BANCORP, INC. MARCH 31, 2008 INDEX TO REPORT Part I - Financial Information Item 1 – Financial Statements 3 Item 2 – Management’s Discussion and Analysis 22 Item 3 – Quantitative and Qualitative Disclosures about Market Risk 29 Item 4(T) – Controls and Procedures 29 Part II - Other Information 31 Item 1 – Legal Proceedings 31 Item 1A – Risk Factors 31 Item 2 – Unregistered Sales of Equity Securities and Use f Proceeds 31 Item 3 – Defaults Upon Senior Securities 31 Item 4 – Submission of Matters to a Vote of Security Holders 31 Item 5 – Other Information 31 Item 6 – Exhibits 31 Signatures- 32 Table of Contents PREMIER FINANCIAL BANCORP, INC. MARCH 31, 2008 PART I- FINANCIAL INFORMATION Item 1.Financial Statements The accompanying information has not been audited by independent public accountants; however, in the opinion of management such information reflects all adjustments necessary for a fair presentation of the results for the interim period.All such adjustments are of a normal and recurring nature.Premier Financial Bancorp, Inc.’s (“Premier’s”) accounting and reporting policies are in accordance with accounting principles generally accepted in the United States of America.Certain accounting principles used by Premier involve a significant amount of judgment about future events and require the use of estimates in their application.The following policies are particularly sensitive in terms of judgments and the extent to which estimates are used: allowance for loan losses, the identification and evaluation of impaired loans, the impairment of goodwill, the realization of deferred tax assets and stock based compensation disclosures.These estimates are based on assumptions that may involve significant uncertainty at the time of their use.However, the policies, the estimates and the estimation process as well as the resulting disclosures are periodically reviewed by the Audit Committee of the Board of Directors and material estimates are subject to review as part of the external audit by the independent public accountants. The accompanying financial statements are presented in accordance with the requirements of Form 10-Q and consequently do not include all of the disclosures normally required by accounting principles generally accepted in the United States of America or those normally made in the registrant’s annual report on Form 10-K.Accordingly, the reader of the Form 10-Q may wish to refer to the registrant’s Form 10-K for the year ended December 31, 2007 for further information in this regard. Index to consolidated financial statements: Consolidated Balance Sheets 4 Consolidated Statements of Net Income 5 Consolidated Statements of Comprehensive Income 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 9 Table of Contents PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED BALANCE SHEETS MARCH 31, 2, 2007 (DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) (UNAUDITED) 2008 2007 ASSETS Cash and due from banks $ 19,755 $ 22,365 Federal funds sold 37,305 32,035 Securities available for sale 144,541 124,242 Loans held for sale 3,418 1,891 Loans 335,947 346,570 Allowance for loan losses (6,407 ) (6,497 ) Net loans 329,540 340,073 Federal Home Loan Bank and Federal Reserve Bank stock 3,338 3,314 Premises and equipment, net 6,412 6,200 Real estate and other property acquired through foreclosure 354 174 Interest receivable 2,851 2,768 Goodwill 15,816 15,816 Other assets 438 377 Total assets $ 563,768 $ 549,255 LIABILITIES AND STOCKHOLDERS' EQUITY Deposits Non-interest bearing $ 75,191 $ 75,271 Time deposits, $100,000 and over 54,902 55,345 Other interest bearing 334,186 318,417 Total deposits 464,279 449,033 Federal funds purchased - 392 Securities sold under agreements to repurchase 12,726 12,477 Federal Home Loan Bank advances 4,798 4,843 Other borrowed funds 8,041 8,412 Interest payable 1,041 1,064 Other liabilities 3,094 5,645 Total liabilities 493,979 481,866 Stockholders' equity Preferred stock, no par value; 1,000,000 shares authorized; none issued or outstanding - - Common stock, no par value; 10,000,000 shares authorized; 5,237,899 shares issued and outstanding 1,109 1,109 Additional paid in capital 43,789 43,763 Retained earnings 23,694 22,444 Accumulated other comprehensive income 1,197 73 Total stockholders' equity 69,789 67,389 Total liabilities and stockholders' equity $ 563,768 $ 549,255 See Accompanying Notes to Consolidated Financial Statements 4 Table of Contents PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED STATEMENTS OF INCOME THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED, DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) Three Months Ended March 31, 2008 2007 Interest income Loans, including fees $ 6,553 $ 6,764 Securities available for sale Taxable 1,530 1,296 Tax-exempt 36 39 Federal funds sold and other 308 513 Total interest income 8,427 8,612 Interest expense Deposits 2,588 2,670 Repurchase agreements and other 53 79 FHLB advances and other borrowings 192 352 Total interest expense 2,833 3,101 Net interest income 5,594 5,511 Provision for loan losses (135 ) 36 Net interest income after provision for loan losses 5,729 5,475 Non-interest income Service charges on deposit accounts 638 633 Electronic banking income 163 137 Secondary market mortgage income 161 135 Life insurance benefit - 212 Other 104 129 1,066 1,246 Non-interest expenses Salaries and employee benefits 2,225 2,334 Occupancy and equipment expenses 500 505 Outside data processing 584 526 Professional fees 179 78 Taxes, other than payroll, property and income 154 153 Write-downs, expenses, sales of other real estate owned, net 10 1 Supplies 82 75 Other expenses 388 476 4,122 4,148 Income before income taxes 2,673 2,573 Provision for income taxes 899 787 Net income $ 1,774 $ 1,786 Weighted average shares outstanding: Basic 5,238 5,237 Diluted 5,253 5,264 Net income per share: Basic $ 0.34 $ 0.34 Diluted 0.34 0.34 See Accompanying Notes to Consolidated Financial Statements 5 Table of Contents PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED, DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) Three Months Ended March 31, 2008 2007 Net income $ 1,774 $ 1,786 Other comprehensive income: Unrealized gains arising during the period 1,703 570 Reclassification of realized amount - - Net change in unrealized gain (loss) on securities 1,703 570 Less tax impact 579 194 Other comprehensive income: 1,124 376 Comprehensive income $ 2,898 $ 2,162 See Accompanying Notes to Consolidated Financial Statements 6 Table of Contents PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED, DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) 2008 2007 Cash flows from operating activities Net income $ 1,774 $ 1,786 Adjustments to reconcile net income to net cash from operating activities Depreciation 189 198 Provision for loan losses (135 ) 36 Amortization (accretion), net (7 ) (10 ) FHLB stock dividends (33 ) - OREO writedowns (gains on sales), net 5 (3 ) Stock compensation expense 26 36 Loans originated for sale (7,020 ) (6,177 ) Secondary market loans sold 5,654 6,286 Secondary market income (161 ) (135 ) Changes in : Interest receivable (83 ) 11 Other assets (61 ) 364 Interest payable (23 ) (5 ) Other liabilities 370 (598 ) Net cash from operating activities 495 1,789 Cash flows from investing activities Purchases of securities available for sale (44,059 ) (13,127 ) Proceeds from maturities and calls of securities available for sale 21,970 14,721 Redemption of FHLBstock, (net of purchases) 9 (21 ) Net change in federal funds sold (5,270 ) (19,487 ) Net change in loans 10,483 2,183 Purchases of premises and equipment, net (401 ) (114 ) Proceeds from sale of other real estate acquired through foreclosure - 66 Net cash from investing activities (17,268 ) (15,779 ) Cash flows from financing activities Net change in deposits 15,246 16,207 Cash dividends paid (524 ) (524 ) Repayment of Federal Home Loan Bank advances (45 ) (2,226 ) Repayment of other borrowed funds (371 ) (840 ) Net change in federal funds purchased (392 ) (976 ) Net change in agreements to repurchase securities 249 1,117 Net cash from financing activities 14,163 12,758 Net change in cash and cash equivalents (2,610 ) (1,232 ) Cash and cash equivalents at beginning of period 22,365 16,974 Cash and cash equivalents at end of period $ 19,755 $ 15,742 (continued) 7 Table of Contents PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) THREE MONTHS ENDED MARCH 31, 2008AND 2007 (UNAUDITED, DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) 2008 2007 Supplemental disclosures of cash flow information: Cash paid during period for interest $ 2,856 $ 3,106 Loans transferred to real estate acquired through foreclosure 185 187 See Accompanying Notes to Consolidated Financial Statements 8 Table of Contents PREMIER FINANCIAL BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED, DOLLARS IN TABLES IN THOUSANDS, EXCEPT PER SHARE DATA) NOTE1 - BASIS OF PRESENTATION The consolidated financial statements include the accounts of Premier Financial Bancorp, Inc. (the Company) and its wholly owned subsidiaries: March 31, 2008 Year Total Net Income Subsidiary Location Acquired Assets Qtr Citizens Deposit Bank & Trust Vanceburg, Kentucky 1991 $ 126,654 $ 445 Farmers Deposit Bank Eminence, Kentucky 1996 72,646 270 Ohio River Bank Ironton, Ohio 1998 90,009 288 First Central Bank, Inc. Philippi, West Virginia 1998 112,578 336 Boone County Bank, Inc. Madison, West Virginia 1998 163,060 548 Mt. Vernon Financial Holdings, Inc. Huntington, West Virginia 1999 200 Parent and Intercompany Eliminations (986 ) (298 ) Consolidated Total $ 549,803 $ 1,786 All significant intercompany transactions and balances have been eliminated. In February 2007, the FASB issued Statement No. 159, The Fair Value Option for Financial Assets and Financial Liabilities.The standard provides companies with an option to report selected financial assets and liabilities at fair value and establishes presentation and disclosure requirements designed to facilitate comparisons between companies that choose different measurement attributes for similar types of assets and liabilities.The new standard is effective for the Company on January 1, 2008.The Company did not elect the fair value option for any financial assets or financial liabilities as of January 1, 2008. In September 2006, the FASB issued Statement No. 157, Fair Value Measurements.This Statement defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements.This Statement establishes a fair value hierarchy about the assumptions used to measure fair value and clarifies assumptions about risk and the effect of a restriction on the sale or use of an asset.The standard is effective for fiscal years beginning after November 15, 2007.In February 2008, the FASB issued Staff Position (FSP) 157-2, Effective Date of FASB Statement No. 157.This FSP delays the effective date of FAS 157 for all nonfinancial assets and nonfinancial liabilities, except those that are recognized or disclosed at fair value on a recurring basis (at least annually) to fiscal years beginning after November 15, 2008, and interim periods within those fiscal years.The impact of adoption was not material.See Note 9 for additional information on Premier’s measurement of fair value. In
